Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Cummings on 2/2/2022.

The application has been amended as follows: 
Claims 8-13 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Amendment to claim 1, Applicant’s arguments and Declaration under 37 CFR 1.132 are sufficient to overcome rejections under 35 USC 102 and 35 USC 103 set forth in the previous Office Action.
Amended independent claim 1 drawn to a liquid crystal aligning agent, comprising a polyimide with a distinctive diamine fragment. 
Declaration under 37 CFR 1.132 signed by Mr. Seongku Kim demonstrates an advantage of N-4-aminophenyl 2, 5-pyridinediamine  over N-4-aminophenyl 1, 4-pyridinediamine disclosed by Okada et al (JP 2015215591) (see 0027, formula 2-6-1).
In particular, the composition based on the inventive diamine has advantage in AC afterimage, Initial and long term reliability VHR and variation of viscosity.


As a result, independent claim 1 and dependent claims 2-5, 7 and 14-15 are allowed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765